       Case 1:15-cr-00576-JGK Document 274 Filed 06/20/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

           - against -                            15-cr-576 (JGK)

REBECCA BAYUO,                                    MEMORANDUM OPINION &
                                                  ORDER
                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     On May 9, 2019, the Court sentenced the defendant, Rebecca

Bayuo, principally to 36 months’ imprisonment after a jury

convicted the defendant of multiple counts of of aiding and

assisting preparation of false and fraudulent tax returns in

violation of 26 U.S.C. § 7206(2), theft of government funds in

violation of 18 U.S.C. § 641, aggravated identity theft in

violation of 18 U.S.C. § 1028A, and subscribing to false income

tax returns in violation of 26 U.S.C. § 7206(1). Dkt. Nos. 246,

250. The defendant has been serving her sentence at Federal

Correctional Institution Aliceville. She is subject to an active

Immigration Customs and Enforcement detainer such that after her

term of imprisonment ends, the defendant will likely be removed

from the United States.

     The defendant now moves for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i). 1 For the reasons explained

below, the motion is granted.


1 The defendant originally sought an indicative ruling from this Court,
pursuant to Federal Rule of Criminal Procedure 37. At the time that the
defendant made this motion, this Court did not have jurisdiction to decide
       Case 1:15-cr-00576-JGK Document 274 Filed 06/20/20 Page 2 of 6



                                     I.

     As amended by Section 603(b) of the First Step Act, Pub. L.

No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), 18 U.S.C.

§ 3582(c) provides that:

     The court may not modify a term of imprisonment once
     it has been imposed except that

       (1) in any case –

           (A) The court, upon motion of the Director
           of the Bureau of Prisons, or upon motion of
           the defendant after the defendant has fully
           exhausted   all   administrative   rights   to
           appeal a failure of the Bureau of Prisons
           [“BOP”] to bring a motion on the defendant’s
           behalf or the lapse of 30 days from the
           receipt of such a request by the warden of
           the   defendant’s   facility,   whichever   is
           earlier, may reduce the term of imprisonment
           (and may impose a term of probation or
           supervised    release    with    or    without
           conditions that does not exceed the unserved
           portion    of    the    original    term    of
           imprisonment), after considering the factors
           set forth in section 3553(a) to the extent
           that they are applicable, if it finds that—

                 (i)    extraordinary   and    compelling
                 reasons warrant such a reduction; . . .

           and that such a reduction is consistent with
           applicable policy statements issued by the
           Sentencing Commission[.]

18 U.S.C. § 3582(c).

the motion because the defendant had an appeal of her conviction pending
before the Second Circuit Court of Appeals. “The filing of a notice of appeal
is an event of jurisdictional significance, which confers jurisdiction on the
courts of appeals and divests the district court of its control over those
aspects of the case involved in the appeal.” United States v. Valencia, No.
15-CR-163, 2020 WL 1974233, at *1 (S.D.N.Y. Apr. 24, 2020) (quoting Griggs v.
Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982)). On June 19, the
mandate from the Court of Appeals issued, affirming the judgment of this
Court. Dkt. No. 272. Accordingly, this Court has jurisdiction to decide the
current motion.
                                      2
       Case 1:15-cr-00576-JGK Document 274 Filed 06/20/20 Page 3 of 6



     When deciding a motion brought pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), the threshold question is whether the

defendant has shown that “extraordinary and compelling reasons”

exist to reduce the defendant’s sentence. The relevant policy

statement promulgated by the Sentencing Commission provides that

a reduced sentence for “extraordinary and compelling reasons”

may be based on the defendant’s medical condition where the

defendant is “suffering from a terminal illness” or where the

defendant is “suffering from a serious physical or medical

condition . . . that substantially diminishes the ability of the

defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected

to recover.” U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A).

     If “extraordinary and compelling reasons” exist, the Court

must then assure itself that a reduced sentence would be

consistent with the factors set out in 18 U.S.C. § 3553(a). See

United States v. Lisi, No. 15-CR-457, 2020 WL 881994, at *5

(S.D.N.Y. Feb. 24, 2020). Finally, before the court may reduce

the defendant’s sentence, the policy statement requires the

Court to determine that the “defendant is not a danger to the

safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). 2


2 A defendant must also comply with the procedural exhaustion requirement set
out in 18 U.S.C. § 3582(c)(1)(A). The defendant submitted a letter request
for compassionate release to the Bureau of Prisons on May 8, 2020. Dkt. Nos.
262-2, 262-3. Because the defendant has not received a response and more than
                                      3
       Case 1:15-cr-00576-JGK Document 274 Filed 06/20/20 Page 4 of 6



     Where, as in this case, the defendant argues that her

medical condition provides the basis for immediate release, the

existence of “extraordinary and compelling reasons” for

immediate release turns on the defendant’s physical condition

and the degree to which that physical condition can be treated

within the context of a correctional facility, and does not in

the first instance turn on other factors, such as the length of

the remaining term of imprisonment, that are more appropriately

addressed when applying the 18 U.S.C. § 3553(a) factors. See

United States v. Hidalgo, No. 13-CR-413-2, 2020 WL 2642133, at

*1-*2 (S.D.N.Y. May 26, 2020).

                                     II.

                                     A.

     The defendant has established that extraordinary and

compelling reasons exist that warrant an immediate termination

of the defendant’s term of imprisonment.

     The defendant is 49 years old and suffers from diabetes and

hypertension. The Government acknowledges that “the defendant’s

type 2 diabetes diagnosis presents a risk factor identified by

the CDC as heightening the risk of severe injury or death were

the inmate to contract COVID-19.” Govt. Opp. at 13. It thus

concedes that the defendant has demonstrated a compelling and

extraordinary reason justifying compassionate release based on

30 days has elapsed after the defendant’s request to the BOP, the defendant
has complied with the exhaustion requirement and the motion is properly
before the Court.
                                      4
      Case 1:15-cr-00576-JGK Document 274 Filed 06/20/20 Page 5 of 6



these conditions, which diminish the ability of the defendant to

provide self-care within the environment of a correctional

facility. See U.S.S.G. § 1B1.13(1)(A); see also United States v.

Rivera, No. 86-CR-1124, 2020 WL 2094094, at *5 (S.D.N.Y. May 1,

2020) (collecting cases where courts have granted release to

medically high-risk defendants who suffer from diabetes); United

States v. Scparta, No. 18-CR-578, 2020 WL 1910481, at *9

(S.D.N.Y. Apr. 20, 2020) (noting serious risk from COVID-19

given defendant’s hypertension). The Government has not disputed

that the defendant has shown extraordinary and compelling

reasons sufficient to satisfy the conditions for compassionate

release. The Government in its initial opposition argued,

however, that the defendant had failed to show that the Section

3553(a) factors supported the release of the defendant.

                                   B.

     Application of the sentencing factors in 18 U.S.C.

§ 3553(a) to the facts of this case weighs in favor of immediate

release.

     The defendant surrendered on August 22, 2019. Dkt. No. 260.

She has thus been incarcerated for over 9 months, or over a

quarter of her sentence, and is in a dangerous condition. The

Government does not argue that further incarceration is

necessary for deterrence. Nor does it argue that it is necessary

for purposes of safety of the public. The defendant is a first-


                                    5
         Case 1:15-cr-00576-JGK Document 274 Filed 06/20/20 Page 6 of 6



time non-violent offender and complied with more than four years

of pretrial release conditions. Furthermore, the defendant is

subject to a detainer from Immigration and Customs Enforcement

and is likely to be removed from the United States and therefore

does not present a risk to the public. While the defendant’s

offense is serious, she has already served a serious sentence.

                                  CONCLUSION

     For the reasons stated above, the Court grants the

defendant’s motion for compassionate release. The Court

therefore resentences the defendant to time served plus two

years of supervised release under the conditions in the original

judgment, subject to any detainers. The Court will enter a

separate order detailing further conditions.

SO ORDERED.

Dated:       June 20, 2020
             New York, New York                 /s/ John G. Koeltl
                                                   John G. Koeltl
                                           United States District Judge




                                       6
